Citation Nr: 0114222	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for 
anxiety, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from August 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The veteran filed a notice of disagreement 
with this decision in October 2000 and a statement of the 
case was issued in November 2000.  The appellant perfected 
his appeal to the Board in November 2000.

In December 2000, the appellant, through his representative, 
raised the issue of entitlement to a total disability 
evaluation for compensation purposes based upon individual 
unemployability.  This issue has not been developed, 
adjudicated or certified for appeal; accordingly, it is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board notes that the RO has not yet considered the 
appellant's claims for an increased rating for an anxiety 
disorder in the context of the new law, nor has the appellant 
had an opportunity to prosecute his claim in that context.  
The Board finds that a remand will ensure due process of law, 
and avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  Furthermore, in light of the 
following, additional medical development is necessary to 
comply with the new law and make a decision in this case.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).

In this case, the appellant underwent psychiatric examination 
by VA for compensation purposes in June 2000.  Prior to that 
examination, VA last examined the appellant in October 1972.  
The appellant reported that he had received "over-the-
counter" treatments from various health plans during that 
time period, but had not received any specific psychiatric 
treatment from 1972 until the current examination.  On 
examination, it was noted that the appellant had "... a great 
deal of difficulty with authority figures and this has led to 
his not being able to hold jobs and at the present time he 
cannot hold a job."  Unfortunately, while the examination in 
general was quite detailed, there was no additional 
discussion regarding whether the identified difficulty with 
authority figures is attributable to the service-connected 
anxiety disorder nor was there any comment addressing the 
impact of the service-connected anxiety, alone, on the 
appellant's employment status.  

In view of the recent change in the law noted above and VA's 
heightened obligation to obtain additional medical 
development where needed to make a decision, the Board 
concludes that additional development in this case is 
necessary in an effort to ensure a complete and current 
record upon which to evaluate the severity of the appellant's 
service-connected anxiety disorder.  The appellant is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the appellant fails to report to any 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination(s) sent to 
the appellant.  

Prior to having the appellant undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to particularly include any from 
VA medical facilities or those held by any other governmental 
entity.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In this case, the appellant has reported receiving "over-
the-counter treatments" from various health plans.  However, 
it is unclear from his statements whether these treatments 
were for the service-connected disability or other unrelated 
disabilities.  Therefore, the RO should undertake action to 
clarify the nature of the treatment received and to obtain 
and associate with the claims file all pertinent records from 
any facility that have not yet been obtained.  The RO should 
also undertake any other indicated development and/or 
notification action with respect to the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1. The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA and/or 
facility(ies) at which the appellant has 
received treatment, to include any 
relevant records from various health 
plans as identified by the appellant.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should be noted in 
the claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should afford 
him the opportunity to do so before 
arranging for him to undergo 
examination.

2. After all available received pursuant to 
the above-requested development have 
been associated with the claims file,  
should arrange for the appellant to 
undergo psychiatric examination to 
obtain an assessment as to the full 
nature and severity of his service-
connected psychiatric disorder.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by 
each physician designated to examine the 
appellant.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  Regarding the latter, the 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment of 
a Global Assessment of Functioning (GAF) 
score, and an explanation of what the 
score means.  The examiner should also 
provide an assessment as to the impact 
of the appellant's service-connected 
disability on his ability to obtain and 
retain substantially gainful employment.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. If the appellant fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the appellant.  

4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  

6. After completion of the foregoing 
requested development, and any other 
indicated development and/or 
notification action deemed warranted 
by the record, the RO should re-
adjudicate the claim for an increase 
in the 30 percent rating for an 
anxiety disorder in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  If the 
appellant fails to report for any 
scheduled examination(s), the RO 
should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
The RO must provide adequate reasons 
and bases for its determinations, 
citing to all governing legal 
authority and precedent, and 
addressing all issues and concerns 
that were noted in the REMAND.

7. Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written 
or other argument in response thereto 
before his claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


